Name: Council Regulation (EC) No 1346/2002 of 25 July 2002 amending Regulation (EC) No 2465/96 concerning the interruption of economic and financial relations between the European Community and Iraq
 Type: Regulation
 Subject Matter: oil industry;  European construction;  international affairs;  trade;  documentation;  Asia and Oceania;  tariff policy
 Date Published: nan

 Avis juridique important|32002R1346Council Regulation (EC) No 1346/2002 of 25 July 2002 amending Regulation (EC) No 2465/96 concerning the interruption of economic and financial relations between the European Community and Iraq Official Journal L 197 , 26/07/2002 P. 0001 - 0013Council Regulation (EC) No 1346/2002of 25 July 2002amending Regulation (EC) No 2465/96 concerning the interruption of economic and financial relations between the European Community and IraqTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof,Having regard to Council Common Position 2002/599/CFSP of 22 July 2002 supplementing Common Position 96/741/CFSP concerning the derogations from the embargo with regard to Iraq(1),Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EC) No 2465/96 of 17 December 1996 concerning the interruption of economic and financial relations between the European Community and Iraq(2) prohibits, with certain exceptions, the export to Iraq of all commodities and products originating in, coming from, or in transit through the Community. This export regime was imposed further to Resolutions 661(1990), 687(1991) and 986(1995) of the Security Council of the United Nations.(2) Pursuant to Resolution 986(1995) an escrow account has been established for the financing of certain exports to Iraq. On 14 May 2002, the Security Council of the United Nations adopted Resolution 1409(2002) laying down new procedures and rules for approval of exports to Iraq which will be financed from this escrow account. These procedures and rules have been applicable since 30 May 2002.(3) As a result, exports for which an application for financing from the escrow account is made will be checked against the list of military commodities and products and against the revised Goods Review List (GRL) which the Security Council also adopted. The GRL comprises goods, services and technologies which can be used for civil as well as military purposes (dual-use goods).(4) If the exports are not included in these lists, the Office of the Iraq Programme (OIP) will confirm in writing to the State that sent the application, that the application does not contain any commodity or product included in these lists. If such confirmation is obtained, the export is eligible for payment from the escrow account. However, such payment is subject to meeting the conditions of paragraph 8(a) of Resolution 986(1995), which provides that the export must be at the request of the Government of Iraq, that Iraq effectively guarantees equitable distribution of the exported goods on the basis of a plan submitted to, and approved by, the Secretary-General and that the Secretary-General receives authenticated confirmation that the exported goods have arrived in Iraq.(5) If an application contains items that are on the revised GRL, the application will be referred to the Committee established by Resolution 661(1990). The exports are not permitted unless the Committee gives its approval. In this regard, it should be noted that the Committee may give its approval for exports of commodities and products included in the revised GRL. If the application contains military goods, that part of the application will be considered ineligible for approval.(6) Applications for financing of exports to Iraq from the escrow account have to be made to the OIP through the diplomatic missions of States and international organisations accredited to the United Nations in the format prescribed by the Security Council.(7) It is appropriate that competent authorities in the Community promptly confirm in writing to the person, entity or body at whose request the application was made, any confirmation they receive from the OIP and any approval they receive from the said Committee. Such confirmation constitutes sufficient evidence that the export is not in breach of Regulation (EC) No 2465/96 and that the Committee has approved the export or that it does not need approval by the Committee. However, that confirmation does not constitute an export authorisation required in accordance with applicable Community legislation, and in particular Council Regulation (EC) No 1334/2000 of 22 June 2000 setting up a Community regime for the control of exports of dual-use items and technology(3). For foodstuffs, the competent authority should confirm in writing that the export or transit has been notified to the Committee pursuant to Resolution 661(1990).(8) Regulation (EC) No 2465/96 should be amended in order to reflect the fact that exports are not in violation of that Regulation if, in accordance with the new procedures and rules, it has been confirmed that they have been approved by the Committee or that they do not need approval from the Committee.(9) Experience in implementing Regulation (EC) No 2465/96 has shown that clarification is needed in particular on administrative procedures,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2465/96 is hereby amended as follows:1. the following recital shall be added: "Whereas this Regulation is only intended to implement the relevant resolutions of the UN Security Council,";2. Article 2 shall be replaced by the following: "Article 21. The prohibitions in points 1 and 5 of Article 1 shall not apply to the introduction into the territory of the Community of:(a) commodities or products which originate in, or come from, Iraq and were exported before 7 August 1990;(b) petroleum and petroleum products originating in Iraq, on condition that there is evidence in writing that the Committee established by Resolution 661(1990) of the Security Council of the United Nations (hereinafter referred to as the 'Committee') has given its approval for the purchase of the commodities or products concerned, and provided that payment of the full price is made to the escrow account established by the Secretary-General of the United Nations pursuant to Resolution 986(1995).2. The prohibitions in points 2 and 5 of Article 1 shall not apply to the export from, or transit through, the Community to Iraq of:(a) products intended strictly for medical purposes, on condition that a competent authority listed in Annex I has given an authorisation in writing;(b) foodstuffs, on condition that a competent authority listed in Annex I has confirmed in writing that the export or transit has been notified to the Committee;(c) materials and supplies for essential civilian needs, on condition that a competent authority listed in Annex I has confirmed in writing that the export or transit has been approved by the Committee;(d) parts and equipment which are essential for the safe operation of the Kirkuk-Yumurtalik pipeline system in Iraq, on condition that a competent authority listed in Annex I has confirmed in writing that the export or transit has been approved by the Committee, and provided that the conditions for payment determined by the Committee are fulfilled;(e) any other commodity or product, on condition that a competent authority listed in Annex I has confirmed in writing that the Office of the Iraq Programme (OIP) of the Secretariat-General of the United Nations has notified in written form that the export of that commodity or product may proceed without prior approval of the Committee and is eligible for payment from the escrow account upon verification by UN agents that the products have been delivered to Iraq;(f) any other commodity or product on the condition that a competent authority listed in Annex I has confirmed in writing that the export has been approved by the Committee.3. The prohibitions in points 3, 4 and 5 of Article 1 shall not apply to:(a) the provision of either postal and telecommunications services, medical services necessary for the operation of existing hospitals, or of non-financial services resulting from contracts or amendments to contracts concluded before 7 August 1990, where their execution began before that date;(b) flights approved by the Committee or destined for activities of the United Nations in Iraq, on condition that a competent authority listed in Annex I has confirmed in writing that the flight either has been approved by the Committee or is destined for activities of the United Nations in Iraq;(c) services, including financial transactions, which are ancillary or directly related to the activities referred to in paragraphs 1, 2 and 3.4. Except for notifications and applications made by international organisations which are accredited to the United Nations, all notifications to the Committee, applications for approval by that Committee and applications for payment addressed to the OIP shall be made through the competent authority of the Member State in which the person, entity or body concerned is resident or established, as listed in Annex I. As regards notifications, applications and requests for payments concerning exports to Iraq, the request shall be accompanied by the completed form entitled 'Notification or Request to Ship Goods to Iraq' given in Annex II.5. A confirmation in writing by a competent authority listed in Annex I, as referred to in this Article, shall be valid throughout the Community.Upon receipt of an authorisation from the Committee or a notification from the OIP that an export does not need approval from the Committee, the competent authorities listed in Annex I shall promptly give such written confirmation to the person, entity or body concerned.The competent authorities shall remind the person, entity or body concerned that, where an export authorisation is required in accordance with paragraph 2(a) or under other applicable Community legislation, the confirmation does not exempt that person, entity or body from the requirement to make an application for an export authorisation before the export takes place.The competent authorities shall give confirmation in writing of a notification to the Committee as soon as such notification is made.6. A confirmation of an authorisation concerning export or transit to Iraq or of a notification referred to in paragraph 5 shall be made out on a form corresponding to the model given in Annex IV and shall be issued free of charge. Member States shall be responsible for having this form printed.The exporter shall present this confirmation to the customs authorities together with the customs declaration.A translation of this authorisation into an official language of the Member State where the export declaration is presented may be required of the exporter.7. If an authorisation in writing referred to in paragraph 2(a) is issued by a competent authority listed in Annex I, it shall be valid throughout the Community. It shall be made out on a form corresponding to the model given in Annex V and shall be issued free of charge. Member States shall be responsible for having this form printed.The exporter shall present this authorisation to the customs authorities together with the customs declaration.A translation of this authorisation into an official language of the Member State where the export declaration is presented may be required of the exporter.8. The forms referred to in paragraphs 6 and 7 shall be printed in accordance with Article 12(9) of Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports(4). In particular, the layout of the forms shall be followed precisely and the forms shall have a yellow printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means."3. Article 4 shall be replaced by the following: "Article 4Any direct or indirect payment from the escrow account established by the Secretary-General of the United Nations pursuant to Resolution 986(1995) shall be destined only for the purposes indicated in paragraph 8 of that Resolution as contained in Annex III, and shall not be diverted to any other purpose."4. the following subparagraph shall be added to Article 6: "The Commission shall be empowered to amend Annex II in order to bring it into line with changes that may be made by the Committee.";5. Annexes I, II, III, IV and V, which appear in the Annex to this Regulation, shall be added to Regulation (EC) No 2465/96.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 194, 23.7.2002, p. 47.(2) OJ L 337, 27.12.1996, p. 1.(3) OJ L 159, 30.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 880/2002 (OJ L 139, 29.5.2002, p. 7).(4) OJ L 349, 31.12.1994, p. 53. Regulation as last amended by Regulation (EC) No 2474/2000 (OJ L 286, 11.11.2000, p. 1).ANNEX"ANNEX IList of competent authorities referred to in Article 2BELGIUMMinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiquesPolitique d'accÃ ¨s aux marchÃ ©sService: Licences60, Rue GÃ ©nÃ ©ral Leman B - 1040 Bruxelles TÃ ©l. 32 2 206 58 11 Fax 32 2 230 83 22 Ministerie van Economische Zaken Bestuur economische betrekkingenMarktordeningDienst: vergunningen60, Generaal Lemanstraat B - 1040 Brussel Tel.: 32 2 206 58 11 Fax: 32 2 230 83 22DENMARKErhvervs- og Boligstyrelsen Dahlerups PakhusLangelinie AllÃ © 17DK - 2100 KÃ ¸benhavn Ã Tel.: 45 35 46 60 00 Fax: 45 35 46 60 01GERMANYGeneraldirektor fÃ ¼r Luft- und Raumfahrt Bundesministerium fÃ ¼r Verkehr, Bau- und Wohnungswesen Postfach 20 01 00 D - 53170 Bonn Tel. 49 228 300 45 00 Fax 49 228 300 45 99 Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle Referat 214 Postfach 5160 D - 65726 Eschborn Tel. 49 6196 908 0 Fax 49 6196 908 905 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Referat 412 Postfach 18 02 03 D - 60322 Frankfurt a.M. Tel. 49 69 1564 0 Fax 49 69 1564 444GREECEÃ ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã Ã ¿Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ®Ã Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ ÃÃ µÃ ¼Ã ¬Ã Ã Ã ½Ã ¤Ã ·Ã ».: 301 03286021, 03286051 Ã ¦Ã ±Ã ¾: 301 03286094, 03286059 E-mail: e3c@dos.gr Ministry of Economy and Economics General Secretariat of International RelationsGeneral Directorate for Policy Planning and ImplementationDirectory for International Economy IssuesTel.: 301 03286021, 03286051 Fax: 301 03286094, 03286059 E-mail: e3c@dos.grSPAINMinisterio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana 162 E - 28046 Madrid Tel.: 34 91 3493904 Fax: 34 91 3493802 Ministerio de Fomento DirecciÃ ³n General de AviaciÃ ³n Civil Paseo de la Castellana 67 E - 28071 Madrid Tel.: 34 91 5977000 Fax: 34 91 5975357FRANCEMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et droits indirects (DGDDI)Sous-direction du commerce internationalBureau E/2 - Prohibitions, agriculture et protection du consommateurCellule embargo23 bis, rue de l'UniversitÃ © F - 75700 Paris 07 SP TÃ ©l. 33 1 44 74 48 93 (ou 96) Fax 33 1 44 74 48 97IRELANDLicensing Unit Department of Enterprise, Trade and EmploymentBlock CEarlsfort CentreHatch StreetDublin 2 Ireland Tel.: 353 1-6312534 Fax: 353 1-6312562ITALYMinistero delle AttivitÃ Produttive D. G. per la Politica Commerciale e per la Gestione del Regime degli ScambiDivisione IV - UOPATViale Boston, 35 I - 00144 Roma Dirigente: Tel. 39 06 59647534 Fax 39 06 59647506 Collaboratori: Tel. 39 06 59933295 Fax 39 06 59932430LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur, de la coopÃ ©ration, de l'action humanitaire et de la dÃ ©fense Direction des relations Ã ©conomiques internationalesOffice des licencesBP 113 L - 2011 Luxembourg TÃ ©l. 352 478 23 70 Fax 352 46 61 38NETHERLANDSFor agricultural productsMinisterie van Landbouw Directie Juridische Zaken Postbus 20401 2500 EK Den Haag Nederland tel.: 31 70 378 4481 fax: 31 70 378 6127For other exportsBelastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003 9700 RD Groningen Nederland tel.: 31 50 5239111 fax: 31 50 5260698 e-mailadres: cdiusgs@bart.nlFor flights to IraqMinisterie van Verkeer en Waterstaat Directoraat Generaal Luchtvaart Postbus 90771 2509 LT Den Haag Nederland tel.: 31 70 351 7526 fax: 31 70 356 3450AUSTRIABundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C/2/2AuÃ enwirtschaftsadministrationLandstraÃ er Hauptstrasse 55-57 A - 1030 Wien Tel. 43 1 71100/8327 Fax 43 1 71100/8386PORTUGALMinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o Geral dos Assuntos MultilateraisServiÃ §os das OrganizaÃ §Ã µes PolÃ ­ticas InternacionaisLargo do Rilvas, P - 1399-030 Lisboa e-mail: mne_dgam_spm@hotmail.com Tel.: 351 21 3946702 Fax: 351 21 3946073FINLANDUlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FIN - 00161 Helsinki/Helsingfors Tel.: 358 9 16 05 59 00 Fax: 358 9 16 05 57 07SWEDENUtrikesdepartementet RÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gor S - 103 39 Stockholm Tel.: 46 8 405 1000 Fax: 46 8 723 1176UNITED KINGDOMSanctions Licensing Unit Department for Trade and Industry (DTI)Bay 3104 Abbey Orchard Street London SW1P 2HT United Kingdom Tel.: 44 20 7215 0594 Fax: 44 20 7215 0593EUROPEAN COMMUNITYCommission of the European Communities Directorate-general for External RelationsDirectorate CFSPUnit A.2/Mr A. de VriesRue de la Loi/Wetstraat 200 B - 1049 Bruxelles/Brussel Tel.: 32 2 295 68 80 Fax: 32 2 296 75 63 E-mail: anthonius.de-vries@cec.eu.intANNEX II>PIC FILE= "L_2002197EN.000602.TIF">>PIC FILE= "L_2002197EN.000701.TIF">>PIC FILE= "L_2002197EN.000801.TIF">ANNEX IIIParagraph 8 of Resolution 986(1995)as referred to in Article 4 of Regulation (EC) No 2465/968. Decides that the funds in the escrow account shall be used to meet the humanitarian needs of the Iraqi population and for the following other purposes, and requests the Secretary-General to use the funds deposited in the escrow account:(a) To finance the export to Iraq, in accordance with the procedures of the Committee established by resolution 661(1990), of medicine, health supplies, foodstuffs, and materials and supplies for essential civilian needs, as referred to in paragraph 20 of resolution 687(1991) provided that:(i) Each export of goods is at the request of the Government of Iraq;(ii) Iraq effectively guarantees their equitable distribution, on the basis of a plan submitted to and approved by the Secretary-General, including a description of the goods to be purchased;(iii) The Secretary-General receives authenticated confirmation that the exported goods concerned have arrived in Iraq;(b) To complement, in view of the exceptional circumstances prevailing in the three Governorates mentioned below, the distribution by the Government of Iraq of goods imported under this resolution, in order to ensure an equitable distribution of humanitarian relief to all segments of the Iraqi population throughout the country, by providing between 130 million and 150 million United States dollars every 90 days to the United Nations Inter-Agency Humanitarian Programme operating within the sovereign territory of Iraq in the three northern Governorates of Dihouk, Arbil and Suleimaniyeh, except that if less than one billion United States dollars worth of petroleum or petroleum products is sold during any 90 day period, the Secretary-General may provide a proportionately smaller amount for this purpose;(c) To transfer to the Compensation Fund the same percentage of the funds deposited in the escrow account as that decided by the Council in paragraph 2 of resolution 705(1991) of 15 August 1991;(d) To meet the costs to the United Nations of the independent inspection agents and the certified public accountants and the activities associated with implementation of this resolution;(e) To meet the current operating costs of the Special Commission, pending subsequent payment in full of the costs of carrying out the tasks authorised by section C of resolution 687(1991);(f) To meet any reasonable expenses, other than expenses payable in Iraq, which are determined by the Committee established by resolution 661(1990) to be directly related to the export by Iraq of petroleum and petroleum products permitted under paragraph 1 above or to the export to Iraq, and activities directly necessary therefor, of the parts and equipment permitted under paragraph 9 below;(g) To make available up to 10 million United States dollars every 90 days from the funds deposited in the escrow account for the payments envisaged under paragraph 6 of resolution 778(1992) of 2 October 1992.ANNEX IV>PIC FILE= "L_2002197EN.001002.TIF">>PIC FILE= "L_2002197EN.001101.TIF">ANNEX V>PIC FILE= "L_2002197EN.001202.TIF">>PIC FILE= "L_2002197EN.001301.TIF">"